STONE, C. J.
Part of Stuart’s evidence, on which- he relied for recovery against the steamboat company, the appellants, consisted in certain stated accounts, certified tó be correct by one McKee, styling himself clerk.' These certificates, several of them bear date in October, 1885, and some of the items appear to be later than this. There was testimony tending to show that McKee ceased to be clerk or agent of appellants about June 1, 1885, and that he was not after-wards in their employment. It is too clear to admit of argument, that after McKee ceased to be clerk and agent of appellants, he could neither do any act, state an account, or make an admission that would bind them. While the relation of principal and agent exists, the agent can bind his principal by any act done within the scope of his authority, and by any admission made contemporaneous with, and explanatory of the act of agency so done. — 3 Brick. Dig. 25, §§ 107 — 8. And it may be that, acting as clerk of the boat, it was within the purview of his duties to make purchases for the boat, and to state accounts. All these powers,- however, would necessarily tex-minate when his connection with the boat was severed. To obtain, after that time, any information he might possess, he must needs have been made a witness. Chax-ges 2 and 3 asked by appellants ought to have been given
Reversed and remanded.